Case 6:18-cr-00016-RWS-KNM Document 243 Filed 11/13/18 Page 1 of 1 PageID #: 2290




                      LS> \f\
                       PLEASE DELIVER ATT CHED COURT CORRESPONDENCE
                       TO ADDRESSEE AND HAVE FOLLOWING RECEIPT
                       EXECUTED. PLEASE RETURN EXECUTED RECEIPT TO
                       THE COURT. IF ADDRESSEE IS NO LONGER AT YOUR
                       INSTITUTION, PLEASE ADVISE US OF RELEASE DATE &
                       FORWARDING ADDRESS AND/OR NAME AND ADDRESS OF
                       PAROLE OFFICER. THANK YOU! - U.S. DISTRICT CLERK



                       RECEIVED:
                       on this I day oL               20at.        S a .m./p.mv
                       at
                                          (Name-eHn itution)

                       Witness (if by mark) (Sign ;e\Jo                 fgd r :
                                                  C
                       Witness (if by mark)
                                                         {1         i

                       WE CERTIFY THAT THE AD              f WAS
                       UNABLE) TO SIGN THE ABOVE           J THE
                       COURT CORRESPONDENCE WAS DELIVERED TO THE
                       ADDRESSEE AT A.M./P.M. ON THIS DAY
                       OF                ,    20           ,       AT             .
                                                        (Name of Institution)


                       Signature of Institution Delivering Agent


                       Witness
